Citation Nr: 9908494	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-22 102	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of right knee 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1944 to November 
1946. This appeal arises from a May 1996 rating action in 
which the RO denied service connection for residuals of a 
right knee injury.  The veteran was afforded a hearing before 
an RO hearing officer in January 1998.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  At the veteran's examination for entry into service, 
slight tenderness over the medial condyle of the knee was 
noted with a question of cartilage injury.

2.  The veteran's pre-existing right knee disorder increased 
in severity during service.


CONCLUSION OF LAW

The veteran's pre-existing right knee injury was aggravated 
by wartime service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the veteran's service medical records reveals 
that on preenlistment physical examination of January 1944, 
it was noted that there was slight tenderness over the medial 
condyle of the knee joint with a question of cartilage 
injury.  The veteran claimed that the knee locked at times.  
In January 1945, the veteran was admitted to Valley Forge 
General Hospital with complaints which included knee pain.  
It was noted that the veteran had a previous history of knee 
injury in 1933.  The final diagnoses included chronic sprain 
of the right knee, moderately severe due to a fall the 
veteran sustained while participating in track in school in 
1933.  The veteran was transferred to Camp Edwards 
Convalescent Hospital in March 1945.  The diagnoses on 
admission included residuals of a sprain of the right knee, 
moderately severe, which was incurred when the veteran fell 
while participating in athletics in school in 1933.  It was 
recommended that the veteran return to limited duty and be 
re-evaluated in 6 months.  

In an April 1945 treatment report from Camp Edwards 
Convalescent Hospital, the veteran complained of right knee 
pain.  He felt that he had not undergone any improvement in 
the past three months with physical therapy.  On physical 
examination of the knee, there was no tenderness, 
instability, or atrophy.  X-rays of the right knee were non-
contributory.

A Disposition Board Proceeding was held in July 1945.  The 
diagnoses included  residuals of a right knee sprain, 
chronic, moderately severe.  It was determined that the right 
knee was sprained in 1933, that it existed prior to service, 
and that it was permanently aggravated by active duty.  The 
Board recommended permanent limited service within the United 
States.

On discharge examination in September 1946, there were no 
findings or diagnosis pertaining to the veteran's right knee.

In a June 1988 VA outpatient treatment record, the veteran 
was seen with complaints of right knee pain which he stated 
had been occurring for many years.  On examination of the 
right knee, there was negative McMurray, negative Lachman's 
and no effusion.  It was noted that the veteran had bursitis 
with degenerative joint disease of the right knee.

A July 1988 VA outpatient treatment record revealed that the 
veteran had a right knee arthrogram.  The impression included 
moderately severe osteoarthritis of the right knee.  In a 
subsequent October 1988 VA outpatient treatment record, right 
knee pain was noted.

At a January 1998 hearing before an RO hearing officer, the 
veteran testified that he injured his right knee in 1933 
while participating in athletics in school.  He stated that 
his right knee was further aggravated by service.

In March 1998, VA outpatient treatment records dated from 
February to August 1997 were received by the RO.  They reveal 
that the veteran underwent a total right knee arthroplasty.

The veteran was afforded a VA orthopedic examination in March 
1998.  In a request for the examination, the RO specifically 
indicated that the claims file was not to be provided to the 
examiner prior to the examination.  The veteran provided a 
history of injury to his right knee in 1944 during service 
when he jumped and landed into a ditch resulting in a 
twisting injury to his right knee.  He stated that he had a 
prolonged hospitalization as a result of the injury.  
Currently, he stated that pain has completely gone away but 
that he has limited range of motion.  On examination of the 
right knee, there was a slow gait with slow cadence.  Range 
of motion was from 0 to 95 degrees with a mechanical block at 
95 degrees and pain when trying to flex more than 95 degrees.  
The knee was stable to varus/valgus stress and there was no 
evidence of effusion or infection.  The examiner concluded 
that the veteran had right knee pain.  He noted that the 
history provided by the veteran of injury during service was 
likely the cause of his advanced degenerative changes.  He 
stated that the veteran had a severe disability prior to his 
knee replacement.  With the successful knee replacement done 
in 1997, he still had a moderate disability because of 
limited range of motion.
   


II.  Analysis 

The Board initially finds that the veteran's claim for 
service connection for residuals of a right knee injury is 
"well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  That is, the Board finds that this claim is 
plausible.  All relevant facts pertaining to the claim have 
been developed to the extent that the RO considered possible 
and the Board finds that no further assistance to the veteran 
is required in order to satisfy the VA's duty to assist him 
in the development of his claim as mandated by 38 U.S.C.A. § 
5107(a).  Service connection may be established for 
disability resulting from injury suffered or disease 
contracted in service, or for aggravation of a pre-existing 
injury suffered or disease contracted in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence  is 
such as to warrant a finding that the disease or injury 
existed before acceptance and enrollment, and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The Board first notes that tenderness of the knee and a 
question of cartilage injury was noted at the time of the 
veteran's examination, acceptance and enrollment in service.  
Thus, to that extent, the veteran is not presumed to have 
been sound at entrance.  38 U.S.C.A. § 1111.  The Board 
further finds that the evidence does establish that there was 
an increase in disability of the veteran's right knee during 
his period of service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  The service medical records document complaints of 
right knee pain and a medical board clearly determined that 
the knee was aggravated by service.  Current VA examination 
provides a diagnosis of right knee pain, although such 
diagnosis is linked to an incorrect history provided by the 
veteran.  In this regard, the Board notes that the RO 
specifically requested that the claims folder not be made 
available to the examiner prior to the examination.  Against 
the background of the Board and the Court having repeatedly 
stated over many years that the VA examiner must review the 
claims folder, the rationale for an instruction such as this 
is unclear.  In any event, the Board concludes that the 
evidence of record supports a grant of service connection for 
residuals of a right knee injury based on aggravation during 
service.   


ORDER

Service connection for residuals of a right knee injury is 
granted.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


